NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund American Century NVIT Multi Cap Value Fund Invesco NVIT Comstock Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Emerging Markets Fund NVIT International Equity Fund NVIT Large Cap Growth Fund NVIT Nationwide Fund NVIT Real Estate Fund Templeton NVIT International Value Fund Supplement dated October 13, 2015 to the Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Neuberger Berman NVIT Socially Responsible Fund Effective February 5, 2016 (the “Effective Date”), Arthur Moretti will retire from Neuberger Berman Management LLC and will no longer serve as portfolio manager for the Fund. As of the Effective Date, Sajjad Ladiwala will become co-portfolio manager to the Fund. Accordingly, all references to, and information regarding, Mr. Moretti in the Prospectus are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
